Title: To Thomas Jefferson from Oliver Evans, 9 December 1808
From: Evans, Oliver
To: Jefferson, Thomas


                  
                     Respected Sir
                     
                     Philadelphia December 9th 1808
                  
                  Last evening I received yours of 6th Inst enclosing 89 60/100 Dolls The sum which I suppose Captn John Moody who is acting as my Agent in Virginia has stated to Your Excellency as due me for Licence to use my improvements in your Mills in Albemarle County For which I return you my sincere thanks Mr Moody has sent me a copy of your answer to his application Which I hope will induce others to follow your generous and Patriotic example I am sensible that the law ded not requre of you or any who erected and used my improvements during the interval of my patents such payments on the grounds which I have reason to suppose has been stated by Mr Moody
                  I beg leave to state that I beleive Congress by the act entitled “An act for the releif of Oliver Evans” Did intend (without giving any retrospective effect) to authorise me to demand payment of all those (at least) who had my improvements in use during my patent term providing they continue to use after the Commencement of my present patent The [Provises?] Cover all from damages for what had been done purposely to remove the Idea of any retrospective effect The act securing to me the exclusive right to use, Can licence no other person
                  But as I have raised my price for licences from 40$ to 100 dols under my present patent for each Mill of one water wheel and as those who erected during the term of my first patent expected licence at my old price Therefore I instruct my agents to offer to receive the Old price with interest of all such who are willing to pay freely I Can say with truth that had all that used my improvements paid as generously as the President I might been enabled to render much greater services to my Country Boats propelled by my improved Steam Engines should have ascended the Mississippi before this day at a rate of 50 miles in 12 hours with good loads for it is a fact that they exert from five to ten times the power of the best english Engines in proportion to bulk and weight Yet I have been able in 4 years to enduce but one man to apply one to steady use. It is I beleive the best in the world has cleared for him 20,000$ in one year and has never went rong so as to stop the Mill one hour It is at Manehast on the Mississippi Sawing timber The working Cylinder is 9 Inches diameter 3 feet length of stroke The property of Wm donaldson of New Orleans
                  Sir your much Oblidged obt Huml Servt
                  
                     Oliver Evans
                     
                  
               